Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 1 of 20 PagelD: 1

Jennifer Rygiel-Boyd

OGLETREE, DEAKINS, NASH,

SMOAK & STEWART, P.C.

10 Madison Avenue, Suite 400

Morristown, New Jersey 07960

(973) 656-1600

jennifer.rygiel-boyd@odnss.com

Attorneys for Defendants 20/20 Communications, Inc.
d/b/a 20/20 Companies and Bose Corporation

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

OMAR OROZCO,
Civil Action

Plaintiff,
NOTICE OF REMOVAL

Vv.

2020 COMMUNICATIONS, INC., 2020 :
COMPANIES and BOSE CORPORATION :

Defendants.

 

TO: CHIEF JUDGE AND JUDGES OF
THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

ON NOTICE TO:

Thomas A. McKinney, Esq.
CASTRONOVO & MCKINNEY, LLC
71 Maple Ave.

Morristown, New Jersey 07960

Michelle M. Smith, Clerk

The Superior Court of New Jersey
Richard J. Hughes Justice Complex
25 W. Market Street

6" Floor North Wing

Trenton, New Jersey 08611

Clerk
The Superior Court of New Jersey

 
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 2 of 20 PagelD: 2

Essex County Courthouse

50 West Market Street

Newark, New Jersey 07102
HONORABLE JUDGES:

Defendants 20/20 Communications, Inc. d/b/a 20/20 Companies (“20/20”) and Bose
Corporation (“Bose”) (collectively, “Defendants”) notice the removal of this action pursuant to
28 U.S.C. §§ 1331, 1332, 1367, 1441 and 1446 to the United States District Court for the District

of New Jersey, and as grounds therefore shows as follows:

TIMELINESS OF REMOVAL

l. On March 20, 2019, Plaintiff Omar Orozco (“Plaintiff”) filed a civil action against
Defendants in the Superior Court of New Jersey, Essex County, Law Division entitled Omar

Orozco v. 2020 Communications, Inc., et al., Docket No.: ESX-L-2140-19 (hereinafter referred

 

to as “State Court Action”), See Complaint and Civil Case Information Statement collectively

attached hereto as Exhibit A.

 

2. On April 16, 2019, Plaintiff served 20/20 and Bose by serving each of their
register agent. This was the first service of the Complaint upon any Defendant. See the filed
Certificates of Service collectively attached hereto as Exhibit B.

3, Accordingly, Defendants are timely filing this Notice of Removal within 30 days
after service of the Complaint as required by 28 U.S.C. § 1446(b).

BASIS FOR REMOVAL — FEDERAL QUESTION

4, This action is properly removable under 28 U.S.C. § 1441(a), because the United
States District Court has original jurisdiction in this case under 28 U.S.C. § 1331, which provides
that, “The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws or treaties of the United States.”
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 3 of 20 PagelD: 3

5, In his Complaint, Plaintiff asserts a claim for violation of the Family and Medical
Leave Act, 29 U.S.C. §2601, et seg. (“FMLA”). (Complaint, Count IV, {J 39 — 45.)

6. By asserting a claim under federal law, namely, the FMLA, Plaintiffs Complaint
states a federal question under 28 U.S.C. §1331.

7. Accordingly, this case is removable pursuant to 28 U.S.C. §1441 (a).

BASIS FOR REMOVAL — SUPPLEMENTAL JURISDICTION

8. This Court has supplemental jurisdiction over Plaintiffs state law claims for
violations of the New Jersey Law Against Discrimination (“LAD”) — specifically, claims for
disability discrimination, failure to accommodate, and retaliation. Pursuant to 28 U.S.C. § 1367,
this Court has supplemental jurisdiction over all other claims that are so related to Plaintiff's
federal cause(s) of action “that they form part of the same case or controversy under Article IJ
of the United States Constitution.” State law claims fall within this Court’s supplemental
jurisdiction when they share with the federal claims “a common nucleus of operative fact ...
such that [the plaintiff] would ordinarily be expected to try them all in one judicial proceeding.”
United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).

9. Here, Plaintiffs state law claims are transactionally related to the removable
claims and arise out of a common nucleus of operative facts and, therefore, this Court has
supplemental jurisdiction under 28 U.S.C. § 1367.

BASIS FOR REMOVAL — DIVERSITY OF CITIZENSHIP

10. This action is properly removable under 28 U.S.C. §1441(6) because the United

 

States District Court has original jurisdiction in this case under 28 U.S.C. § 1332(a), which

 

provides: “The district courts shall have original jurisdiction of all civil actions arising where the
amount in controversy exceeds the sum or value of $75,000.00 exclusive of interest and costs,

and is between ... citizen(s) of different states.” This is a separate basis for removal.

3
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 4 of 20 PagelD: 4

Complete Diversity of Citizenship Exists,

ll. Plaintiff is a citizen of the State of New Jersey, and (according to her Complaint)
resides in Bloomfield, New Jersey. (Complaint, p. |, 1.)

12. 20/20 is not a citizen of the State of New Jersey. It is incorporated in Delaware
and has its principal place of business in Fort Worth, Texas. Thus, 20/20 is a citizen of Delaware
and Texas.

13. Bose is not a citizen of the State of New Jersey. It is incorporated in Delaware and
has its principal place of business in Framingham, Massachusetts. Thus, Bose is a citizen of
Delaware and Massachusetts.

14, Complete diversity of citizenship therefore exists, and this case is removable
under 28 U.S.C. §1441(b).

The Amount in Controversy Exceeds $75,000.

15. As explained below, the amount in controversy for Plaintiff exceeds the sum or
value of $75,000.00, exclusive of interests and costs.

16. In his Complaint, Plaintiff has not pled a specific amount of damages. Instead, he
seeks “back pay, front pay, pain and suffering and emotion distress... compensatory damages,
punitive damages, attorneys’ fees, costs of suit, pre- and post-judgment interest, and all other
relief that the Court deems equitable and just.” (Complaint, {{ 23, 31, 38, 45 and p. 6.)

17, Where, as here, a complaint is silent on the amount in controversy, removal is
proper unless it is a legal certainty that the plaintiff cannot recover the jurisdictional amount of

$75,000. See Frederico v. Home Depot, 507 F.3d 188, 197 (3d Cir. 2007).

 
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 5 of 20 PagelD: 5

18. Compensatory damages may include back pay, front pay and emotional distress
damages and, as such, the Court must consider each when determining whether the amount in
controversy has been met.

19. As for his alleged lost wage damages (back pay and front pay), at the time of his
termination on December 10, 2018, Plaintiff earned $20.90 per hour and worked approximately
32 — 40 hours per week and overtime. See Sussman v. Capial One, N.A., 2014 WL 5437079, *4
(D.N.J. Oct. 24, 2014) (“The relevant time period for calculating an award of back pay begins
with the date of the alleged wrongful termination and ends at the time of trial. Similarly, when
calculating the front pay award, the jury must consider the expected future damages caused by a
defendant’s wrongful conduct from the date of judgment to retirement.”) (citation omitted).

20. An award of emotional distress damages can be as high as several hundred
thousand dollars. See e.g., Munoz v. City of Perth Amboy Police Dept., 2009 WL 2244035 (App.
Div. July 29, 2009) (affirming an award of $300,000 for emotional distress damages); Mancini v.
Township of Teaneck, 349 N.J. Super. 527 (App. Div. 2002) (affirming awards of $500,000 and
$125,000 for emotional distress damages).

21. Plaintiff is claiming entitlement to punitive damages. Because punitive damages
are also recoverable in certain circumstances under the LAD, such damages must be considered
in determining the amount in controversy. See Frederico, 507 F.3d at 199; see also Zanger v.
Bank of American, N.A., 2010 WL 3910142, *3-*4 (D.N.J. October 1, 2010) (holding that the
amount in controversy was satisfied where a claim was only for approximately $16,000 in
compensatory damages but punitive damages were also sought); Granovsky v. Pfizer, Inc., 631 F.
Supp.2d 554, 565 (D.N.J. 2009) (“The satisfaction of the amount in controversy requirement is

even more likely when taking into account punitive damages sought by plaintiff.”)

 
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 6 of 20 PagelD: 6

22. Additionally, Plaintiff seeks attorneys’ fees, which are also recoverable under the
LAD, and, therefore, must be considered in determining the amount in controversy. See
Frederico, 507 F.3d at 199; see also Suber y. Chrysler Corp., 104 F.3d 578, 585 (3d Cir. 1997)
(“attorneys’ fees are necessarily part of the amount in controversy if such fees are available to
successful plaintiffs under the statutory cause of action.”) As the Third Circuit found, “[f]ees
could be as much as thirty percent of the judgment.” Jd.

23. Accordingly, based on the allegations in the Complaint, the amount in
controversy exceeds the sum of $75,000.00.

CONSENT

24, Under 28 U.S.C. §1446, all defendants in the State Court Action must consent to

the removal.

 

25, Here, all Defendants consent to this removal.
CONCLUSION
26. Defendants have not previously sought similar relief in this action.

27. To date, Defendants have not filed a responsive pleading in Plaintiff’s State Court

Action, and no other proceedings have transpired in that action.

 

28. In accordance with 28 U.S.C. §1446(d), copies of this Notice of Removal have
been served upon Plaintiff and will be promptly filed with the Clerk of the Superior Court of
New Jersey.

29, By removing this matter, Defendants do not waive, or intend to waive, any
defense including but not limited to, insufficiency of process and insufficiency of service of
process.

30. If any questions arise concerning the propriety of this removal, Defendants

request that they be allowed to file a brief supporting removal and be heard in oral argument.

6
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 7 of 20 PagelD: 7

WHEREFORE, Defendants respectfully request that this Honorable Court take
jurisdiction of this action and issue all necessary orders and process to remove said action from
the Superior Court of New Jersey, Essex County, Law Division to the United States District
Court for the District of New Jersey.

Respectfully submitted,
OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.
Attorneys for Defendants

Dated: May 15, 2019 By:_s/ Jennifer Rygiel-Boyd

38406551.1

 
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 8.of 20 PagelD: 8

EXHIBIT A

 
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 9 of 20 PagelD: 9

we

CASTRONOVO & McKINNEY, LLC
Thomas A. McKinney (Attorney ID 022202003)
71 Maple Avenue

Morristown, NJ 07960

(973) 920-7888

Attomeys for Plaintiff

Omar Orozco

 

SUPERIOR COURT OF NEW JERSEY
OMAR OROZCO, LAW DIVISION — ESSEX COUNTY

Plaintiff, DOCKET NO:
Vv. Civil Action

2020 COMMUNICATIONS, INC., 2020 COMPLAINT AND JURY DEMAND
COMPANIES and BOSE
CORPORATION,

Defendants.

 

Plaintiff, Omar Orozco (“Plaintiff”), through his attorneys, Castronovo & McKinney,
LLC, files this Complaint and Jury Demand seeking compensatory damages, punitive damages,

attorneys’ fees, any other damages available and costs of suit from Defendants, 2020

 

Communications, Inc., 2020 Companies, Bose Corporation, Regina Barris and Linda Wilson

(‘Defendants’), and alleges as follows:

 

FACTS
A. Jurisdiction and Venue
1. Plaintiff resides in Bloomfield, New Jersey, Essex County.
2. Defendants 2020 Communications, Inc. and 2020 Companies (collectively

“Defendants 2020) have a principle place of business located at 3575 Lone Star Circle, Suite

200, Fort Worth, Texas 76177 and conducts business throughout the State of New Jersey.
Case 2:19-cv-12545-KSH-CLW: Document 1 Filed 05/15/19 Page 10 of 20 PagelD: 10

“

| 3, Upon information and belief, Defendants 2020 conduct business in the State of

New Jersey and have failed to properly register with the State of New Jersey to conduct business
within the State of New Jersey.

4, ‘Defendant Bose Corporation has a principal place of business located at 100 The
Mountain Road, Framingham, Massachusetts 01701.
B. Plaintiff’s Employment

5. Plaintiff was employed by Defendants as a Showroom Experience Manager.

6. Plaintiff began working for Defendants in May 2016.

7, On December 10, 2018, Defendants terminated Plaintiff's employment.
Cc, Defendants Discriminated Against Plaintiff on the Basis of His Disability

8. During his tenure with Defendants, Plaintiff demonstrated consistently strong
performance and had good reviews.

9. Plaintiff suffers from the disability of anxiety and depression, of which
Defendants were aware.

10. On December 4, 2018, Plaintiff emailed Defendant Wilson that his health was

 

suffering due to his anxiety and depression and asked for accommodation to keep performing his

work.

11. Also on December 4, 2018, Plaintiff emailed Defendant Harris advising her that

 

his disability had recently become somewhat debilitating and asked for accommodation with
work.

12. Defendant Harris responded later that morning, advising that there was nothing
more she could do for him but that she was “willing to spend a few minutes discussing what

other opportunities for help there are if you want.”
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 11 of 20 PagelD: 11

v

13. On December 5, 2018, Plaintiff received disability and FMLA paperwork from
Olivia Croft with Human Resources.

14. On December 6, 2016, Plaintiff called Ms. Croft to discuss his options for a leave
of absence.

15. Unfortunately, before being allowed to complete this process with Human
Resources, on December 10, 2018, Defendant Harris called Plaintiff and terminated his
employment, purportedly due to performance,

16. This stated reason for termination is mere’ pretext for discrimination and
retaliation, and is starkly inconsistent with Defendant Harris’s praise for Plaintiff's performance
in her December 4" email before Plaintiff pursued taking a disability leave of absence.

COUNT I
LAD - Disability Discrimination

17. Plaintiff repeats and incorporates the facts alleged in the preceding paragraphs.

18. Plaintiff had been satisfactorily performing his essential job functions before his
disability and can do so now,

19, Defendants terminated Plaintiff because of his disability,

20. Defendants’ termination of Plaintiffs employment constitutes an adverse
employment action.

21. Defendants’ actions constitute discrimination on the basis of Plaintiff’s disability
that violates the Law Against Discrimination, N.J.S.A. 10:5-1, et seq.

22, Defendants’ conduct was willful, malicious and/or especially egregious and done

with the knowledge and/or participation of upper level management.

 
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 12 of 20 PagelD: 12

uv

23. As a result of Defendants’ wrongful conduct, Plaintiff has suffered, and continues

to suffer, damages including: back pay, front pay, pain and suffering, and emotional distress.
COUNT II
LAD — Failure to Accommodate Disability/Interactive Process

24, Plaintiff repeats and incorporates the facts alleged in the preceding paragraphs,

25. Plaintiff is disabled due to anxiety and depression.

26. Plaintiff had been satisfactorily performing his essential job functions before his
disability and can do so now with reasonable accommodations.

27, Defendants failed to provide Plaintiff with reasonable accommodations by

terminating his employment.

28. Defendants’ failure to accommodate Plaintiff's disability constitutes an adverse
employment action. :
°9. Defendants’ actions constitute discrimination on the basis of Plaintiff's disability

that violate the Law Against Discrimination, N.J.S.A, 10:5-1, et seq.

30. Defendants’ conduct was willful, malicious and/or especially egregious and done
with the knowledge and/or participation of upper level management.

31. As a result of Defendants’ wrongful conduct, Plaintiff has suffered, and continues
to suffer, damages including: back pay, front pay, pain and suffering, and emotional distress.

COUNT UI
LAD — Retaliation
32. Plaintiff repeats and incorporates the facts alleged in the preceding paragraphs.
33. Jn requesting an accommodation, Plaintiff engaged in activity protected by the

Law Against Discrimination.

 
Case 2:19-cv-12545-KSH-CLW Document 1 Filed 05/15/19 Page 13 of 20 PagelD: 13

aw

34. Defendants’ termination of Plaintiff's employment constitutes an adverse
employment action by Defendant.

35, Defendants terminated Plaintiff's employment as a result of his exercise of his
rights under the Law Against Discrimination.

36. Defendants’ actions violate the Law Against Discrimination, N.J.S.A. 10:5-1, et
seq.

37. Defendants’ conduct was willful, malicious and/or especially egregious and done
with the knowledge and/or participation of upper level management.

38. As a result of Defendants’ wrongful conduct, Plaintiff has suffered, and continues
to suffer, damages including: back pay, front pay, pain and suffering, and emotional distress.

COUNT IV
FMLA — Interference with Rights

39, Plaintiff repeats and incorporates the facts alleged in the preceding paragraphs.

40. Defendants employ several hundred people across the country and in New Jersey
and, therefore, is covered by the FMLA, 29 U.S.C. § 2601, et seq.

41, Plaintiff, having been a full-time employee of Defendants since May 2016 and
was eligible for FMLA leave due to his disability.

42. In December 2018, Plaintiff informed Defendants of his need for medical leave.

43, Defendants’ termination of Plaintiff's employment has interfered with the rights
guaranteed to Plaintiff under the FMLA.

44. Defendants’ conduct was willful, malicious and/or especially egregious and done

with the knowledge and/or participation of upper level management.

 
Case 2:19-cv-12545-KSH-CLW Document 1 Filed 05/15/19 Page 14 of 20 PagelD: 14

iw)

45,  Asaresult of Defendants’ wrongful conduct, Plaintiff has suffered, and continues
to suffer, damages including: back pay, front pay, pain and suffering, and emotional distress.

WHEREFORE, Plaintiff seeks judgment against Defendants on each count awarding
him compensatory damages, punitive damages, attorneys’ fees, costs of suit, pre- and post-
judgment interest, and all other relief that the Court deems equitable and just.

CASTRONOVO & McKINNEY, LLC

Dated: March 20, 2019 By:

 

Thomas A. McKinney

(Attorney ID 022202003)

Attorneys for Plaintiff
DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury on all issues so triable.

CASTRONOVO & McKINNEY, LLC

Dated: March 20, 2019 By:

 

Thomas A. McKinney
(Attorney ID.022202003)
Attorneys for Plaintiff

 
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 15 of 20 PagelD: 15

v

DESIGNATION OF TRIAL COUNSEL

Plaintiff designates Thomas A. McKinney as trial counsel in this action.

CASTRONOVO & McKINNEY, LLC

 

Dated: March 20, 2019 By:

 

Thomas A. McKinney
(Attorney ID 022202003)
Attorneys for Plaintiff
RULE 4:5-1 CERTIFICATION
I hereby certify that this matter is not the subject of any other pending civil action or

arbitration proceeding, I further certify that I know of no other parties who should be joined in

this litigation at the present time,

CASTRONOVO & McKINNEY, LLC

 

 

Dated: March 20, 2019 By:
Thomas A. McKinney

(Attorney ID 022202003)
Attomeys for Plaintiff

 
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 16 of 20 PagelD: 16

Civil Case Information Statement

Case Details: ESSEX | Civil Part Docket# L-002140-19

Case Caption: OROZCO OMAR VS 2020 Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
COMMUNICATIONS, INC. Document Type: Complaint with Jury Demand

Case Initiation Date: 03/20/2019 Jury Demand: YES - 6 JURORS

Attorney Name: THOMAS A MC KINNEY Hurricane Sandy related? NO

Firm Name: CASTRONOVO & MCKINNEY,LLC is this a professional matpractlce case? NO

Address: 71 MAPLE AVE Related cases pending: NO

MORRISTOWN NJ 079600000 If yes, Ilst docket numbers:

Phone: Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : OROZCO, OMAR transaction or occurrence)? NO

Name of Defendant's Primary Insurance Company

(if known): Unknown

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO. EVIDEN CE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? YES
if yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

03/20/2019 /s/ THOMAS A MC KINNEY
Dated 7 Signed

 

 

 
Case 2:19-cv-12545-KSH-CLW Document 1 Filed 05/15/19 Page 17 of 20 PagelD: 17

ESXL 002140-19 03/21/2019 4:56:44 AM Pg1of1 Trans ID: LCV2019505184

ESSEX COUNTY - CIVIL DIVISION
SUPERIOR COURT OF NO
465 MARTIN LOTHER KING JR BLVD
NEWARK Ng 07102
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (973) 776-9300
COURT HOURS 8:30 AM - 4:30 PM

DATE: MARCH 20, 2019
RE: OROZCO OMAR VS 2020 COMMUNICATIONS, INC.
DOCKET: ESX L -002140 19

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 3.

DISCOVERY IS 450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON STEPHEN L. PETRILLO

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 002
av: (973) 776~9300.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
ATTENTION:

ATT: THOMAS A. MC KINNEY

CASTRONOVO & MCKINNEY , LLC

71 MAPLE AVE

MORRISTOWN Ng 07960

ECOURTS

 
Case 2:19-cv-12545-KSH-CLW Document1 Filed 05/15/19 Page 18 of 20 PagelD: 18

EXHIBIT B

 
Case 2:19-cv-12545-
ESX-L-002140-1 SE
OMAR OROZCO e
. Plaintiff
VS
2020 COMPANIES, ET AL
Defendant

Person to be served (Name and Address):
BOSE CORPORATION,

820 BEAR TAVERN RD

WEST TRENTON NJ 08628

By serving: CORPORATION TRUST COMPANY, RA.

Attorney: THOMAS A. MCKINNEY, ESQ.

Papers Served: SUMMONS, COMPLAINT, CIS, TRACK ASSIGNMENT
NOTICE, DEMANDS, CERTIFICATION, REQUEST TO PRODUCE, NOTICE TO
TAKE ORAL/VIDEO DEPOSITION, INTERROGATORIES

Service Data: [X] Served Successfully { } Not Served

Date/Time: 4/16/2019 1:14 PM
[ ] Delivered a copy to him/her personally

[ ] Left a copy with a competent household member over 14 years of age residing
therein (indicate name & relationship at right)

[X] Left a copy with a person authorized to accept service, e.g. managing agent,
registered agent, etc. (indicate name & official title at right)

Description of Person Accepting Service:

SEX:F_ AGE:36-50_ HEIGHT: 5'4"-5'8" WEIGHT: 161-200 LBS.

Unserved:
[ ] Defendant is unknown at the address furnished by the attorney

SKIN:BLACK

a POSE Po BUT PY/T Alto DPRe Gat MaeBerge!D: 19

20190415162649
Superior Court Of New Jersey

ESSEX Venue
Docket Number: ESX L 21406 19

AFFIDAVIT OF SERVICE
(For Use by Private Service)

Cost of Service pursuant to R. 4:4-3(c)

$_

Name of Person Served and relationshipfitle:

EBONY HILL
PERSON AUTHORIZED TO ACCEPT SERVICE

HAIR:BLACK ___ OTHER:

 

[ ] All reasonable inquiries suggest defendant moved to an undetermined address

[ ] No such street in municipality
{ ] Defendant is evading service
{ ] Appears vacant

 

 

 

[ ] No response on: Date/Time:
Date/Time:
Date/Time:
Other:
oN,
eA \ SQ,
me \
Served Data:
Subseribed and Sworn to me this
\1 day of a Dperl 20 push,
i “ny,
Notary Signature: WI fin Wangs ey Noy,
- ye
MARELYN MENESES F fWOT,, YO%
NOTARY RPUgb Cay JERSEY Commipsion Expration’ 2} 3
My Commission Expires Dec. 6, 2021 2% Ye, IC i o¢

Name of Private Server: JANE NUNN Address:

Vi
vl
tty cag an an neY

\,

was at the time of service a competent adult, over the age of
18 and not having direct interest in the litigation. | declare
under penalty of perjury that the foregoing is true and

N 4A 204

Signature of Process Server Date

bn s
203 sMoris AvenugUINION, NJ 07083 Phone: (800) 672-1952

 

 
Case Bo hahiabcio oa 10/5018 22 68 85 Pin pytor 9! tet? DP BEG AP HEGBESIE!D: 20
OMAR OROZCO GLEE RIAU ITTV GREE TE UE UG BU

Plaintiff 20190415161952
vs Superior Court Of New Jersey
2020 COMPANIES, ET AL ESSEX Venue
Defendant

Docket Number: ESX | 21406 19

Person to be served (Name and Address):
2020 COMMUNICATIONS, INC.

PRINCETON SOUTH CORPORATE CTR., SUITE 160, 100 CHARLES EWING AFFIDAVIT OF SERVICE
BLVD, (For Use by Private Service)
EWING NJ 08638

By serving: CORPORATION SERVICE COMPANY Cost of Service pursuant to R. 4:4-3(c)

Attorney: THOMAS A. MCKINNEY, ESQ. §
Papers Served: SUMMONS, COMPLAINT, CIS, TRACK ASSIGNMENT
NOTICE, DEMANDS, CERTIFICATION, REQUEST TO PRODUCE, NOTICE TO
TAKE ORAL/VIDEO DEPOSITION, INTERROGATORIES
Name of Person Served and relationshipiitle:

 

 

 

Service Data: _ [X] Served Successfully [ ] Not Served
Date/Time: 4/16/2019 1:45 PM JOHNNIE MYERS
[ ] Delivered a copy to hinvher personally PERSON AUTHORIZED TO ACCEPT SERVICE

 

[ ] Left a copy with a competent household member over 14 years of age residing
therein (indicate name & relationship at right)

[X] Left a copy with a person authorized to accept service, e.g. managing agent,
registered agent, etc. (indicate name & official title at right)

Description of Person Accepting Service:

SEX:M___ AGE:21-35_ HEIGHT: 5'9"-6'0" WEIGHT: 161-200 LBS. SKIN: BLACK HAIR:BLACK ___ OTHER:

 

Unserved:

{ ] Defendant is unknown at the address furnished by the attorney

{ ] All reasonable inquiries suggest defendant moved to an undetermined address
[ ] No such street in municipality

{ ] Defendant is evading service

{ ] Appears vacant

{ ] No response on: Date/Time:

 

 

 

 

My Commission Expires Dec. 6, 2021

Date/Time:
Date/Time:
Other:
we.
‘A
Served Data:
Subscribed and Sworn to me this i, JANE NUNN,
: | was at the time of service a competent adult, over the age of
| 7? day of for 20 48 and not having direct interest in the litigation. | declare
, we MARE, “Un, under penalty of perjury that the foregoing is true and
Notary Signature: V1 f S SA en WA correct
MARELYN MENESES § vor, Re : Néne Num Yi Tr20lG
NOTARY AsBnQoDROey JERSEY Comnissidn expiigtion’,: 3 Signature of Process Server Date

, “8
| tr, be
Name of Private Server: JANE NUNN Address: agp Moris Avenue UNION, NJ 07083 Phone: (800) 672-1952

‘4
A)
Ni
“Ota

wt?
{7

 
